                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 GESTURE TECHNOLOGY PARTNERS,
 LLC,

               Plaintiff,                              C.A. NO. 2:21-cv-00040-JRG
        v.
 HUAWEI DEVICE CO., LTD.,                            LEAD CONSOLIDATED CASE
 HUAWEI DEVICE USA, INC.,                              JURY TRIAL DEMANDED


 SAMSUNG ELECTRONICS CO., LTD.                         C.A. NO. 2:21-cv-00041-JRG
 AND SAMSUNG ELECTRONICS
 AMERICA, INC.,

               Defendants.



  ORDER GRANTING PLAINTIFF GESTURE TECHNOLOGY PARTNERS, LLC’S
  UNOPPOSED MOTION TO WITHDRAW C. MATTHEW ROZIER AS COUNSEL

       COME NOW Plaintiff Gesture Technology Partners, LLC’s (“GTP”) Unopposed Motion

for Withdrawal of C. Matthew Rozier as Counsel. The Court, having reviewed the Motion, finds

that the Motion should be, and hereby is, GRANTED.

       It is, therefore, ORDERED, ADJUDGED and DECREED that C. Matthew Rozier be

withdrawn as an attorney of record for GTP.
